
	

114 S2578 IS: Reducing Unused Medications Act of 2016
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2578
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2016
			Ms. Warren (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Controlled Substances Act to permit certain partial fillings of prescriptions.
	
	
		1.Short title
 This Act may be cited as the Reducing Unused Medications Act of 2016.
 2.PrescriptionsSection 309(a) of the Controlled Substances Act (21 U.S.C. 829(a)) is amended— (1)by inserting (1) In general.— before Except; and
 (2)by adding at the end the following:  (2)Partial filling of prescriptions (A)In generalA prescription for a controlled substance in schedule II may be partially filled if—
 (i)it is requested by— (I)the practitioner that wrote the prescription by making a notation on the face of the written prescription, written record of the emergency oral prescription, or in the electronic prescription record; or
 (II)the patient; (ii)the pharmacist partially filling the prescription records the partial filling in the same manner as a filling of the prescription;
 (iii)the pharmacist partially filling the prescription updates the record each time the prescription is partially filled;
 (iv)the total quantity dispensed in all partial fillings does not exceed the total quantity prescribed; and
 (v)the pharmacist notifies the practitioner that wrote the prescription of each partial fill. (B)Remaining portionsRemaining portions of a partially filled prescription—
 (i)may be filled; and (ii)must be exhausted prior to, or on the same date that such prescription, if fully filled, would have been exhausted..
			
